Case 3:17-cv-00881-TJC-JBT Document19 Filed 11/26/18 Page 1 of 3 PagelD 932

Supreme Co uct Number; 18> (6630
UNITED STATecS OTSTRICT coucT

Foe TNE (MIADLE OTsTRICT oF FLORTAA Jacvsonvitce DIVISTON

i Van Rehshe Gullet-Q1,
enerad Cyecutor ~ Covecitor,

5 steric Heghesbola Fh,

Ryecute Mo Covesteiy y

i Ciceuit Appeal Number: \%- \\03 \
Claim Number: 3t¥)-ev-B8l-3- ZS BT

SUDICTAL NOTICE OF ANSUPICATING FACTS:
TAQUAN RASHTE GULLETT ESTATE and

Patition for Weitet Mandamos ~ Supreine Laut *18-61o30
Wotice m Filings bockekiing, sand Weiner

ain accord with:
SYTERTA LAWRENCE ESTATE,

Ta eopcio Persona, Claimaat, A ast,

Ti mothy J, Corrigan > pet sonal private capacity,

° Universal Neclarotion ot Woman Riglats (ISHS)

° United Nabions heclaration a Ladependence \, Cclonial
Count FIRS and Peoples 5 Lenerat Assembly Resclat ion\S14
(XY) st NH December 1460

6 Vaited Vo LaNS Neclaration on the Ri \its al
Ladigenous | Natocktnonous | Peoples gO}

* (Madeid Convection Sar Peoteckina va (Norocco (\33 0)
Sean Patrick H WA 5 person pcivte capacity ;

WW. Srepheo Muldrous specsonal ocwate Copacity,

“Son §. Wheelec spersonal private copucitu,
Ko nme Cy ssell > petsanel pr woke. Capacity, 5

oe Responder (S>.
LO en
ro) crea
ci tie
iw sn ae
| oN cae
~~ oe FIED:
ta, ms Ra

° Veeahy a Ponce and Cciend shi (1987)
. Hague

C vidente Convention [33 UST. 2555, TI.AS, No. 7444]
etal.} Act

celes L,34,49 codidiedat [98 US.L.§ 1781]

4 doited states be America Ve AOC Conctthiti 9 (1787)
coditied ot [99 (.6,%.88 G54 ‘QS utes shed. @, ey. 901 |

— ROME STATLTE —

. Gat ute of the Later qotional (sock ot J vstice

. Skate st Ne Tateroational Coimtnal Coort

 

Habeas Corpus Natural €

 

quit Charm”
Contract UNdee EAL.
A AB
- .« Case 3:17-cv-00881-TJC-JBT Document 19 Filed 11/26/18 Page 2 of 3 PagelD 933

Supreme Court of the United States

“Ine: Taquan Gullett

 

(Petitioner)
Vv. No. 18-6630
N/A
(Respondent)
To __ _ _ ____ Counsel for Respondent:

 

NOTICE IS HEREBY GIVEN that a petition for writ of mandamus in the above-
entitled case was filed in the Supreme Court of the United States on May 25, 2018, and
placed on the docket November 8, 2018.

Beginning November 13, 2017, parties represented by counsel must submit filings
through the Supreme Court’s electronic filing system. Paper remains the official form of
filing, and electronic filing is in addition to the existing paper submission requirement.
Attorneys must register for the system in advance, and the registration process may take
several days. Further information about the system can be found at
https://www.supremecourt.gov/filingandrules/electronicfiling.aspx.

Mr. Taquan Gullett
PO Box 1033
Coleman, FL 38521

Note: This notice is for notification purposes only, and neither the original nor a copy should be filed in the
Supreme Court. %
. * Case 3:17-cv-00881-TJC-JBT Document 19 Filed 11/26/18 Page 3 of 3 PagelD 934

Please check the appropriate boxes:

WAIVER

Supreme Court of the United States

No. 18-6630

“La Qe ; Taquan Gullett Vv. W JA

(Petitioner) (Respondent)

ngamy
I DO NOT INTEND TO FILE A RESPONSE to the petition for a writ ofeessierax unless

one is requested by the Court.

O Please enter my appearance as Counsel of Record for all respondents.

O There are multiple respondents, and I do not represent all respondents. Please enter my
appearance as Counsel of Record for the following respondents):

 

 

O Iama member of the Bar of the Supreme Court of the United States.

© Iam not presently a member of the Bar of this Court. Should a response be requested,
the response will be filed by a Bar member.

Signature

 

Date:

 

(Type or print) Name

 

D Mr. O Ms. D Mrs. 2) Miss

Firm

 

Address

 

City & State Zip

Phone

 

SEND A COPY OF THIS FORM TO PETITIONER'S COUNSEL OR TO PETITIONER IF
PRO SE. PLEASE INDICATE BELOW THE NAME(S) OF THE RECIPIENT(S) OF A COPY
OF THIS FORM. NO ADDITIONAL CERTIFICATE OF SERVICE IS REQUIRED.

Ce:

Obtain status of case on the docket. By phone at 202-479-3084 or via the internet at
http://www.supremecourtus.gov. Have the Supreme Court docket number available.
